IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              September 25, 2008

                                 No. 05-40859                Charles R. Fulbruge III
                                                                     Clerk


UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

ROBERT E. NOLEN,

                                                          Defendant-Appellant.

                              --------------------
                Appeal from the United States District Court
                     for the Eastern District of Texas
                              --------------------

Before JOLLY, DAVIS, and WIENER, Circuit Judges.

WIENER, Circuit Judge:

      Before us following our second remand to the district court is that court’s

Order on Remand filed August 7, 2008, in which, following a hearing attended

by counsel for the government in person and by Defendant-Appellant via

telephone after waiving attendance in person and waiving representation by

counsel, the district court ordered restitution reimposed in the amount of

$223,509. We have again reviewed the record on appeal, the filings of the

parties, and the ruling of the district court on remand, as a result of which we
are satisfied that the proceeding in the district court satisfied the requirements

of due process and that the court’s reimposition of the restitution element of its

sentence is appropriate in all respects. Accordingly, Nolen’s sentence, including

restitution of $223,509, is

AFFIRMED.




                                        2